By the Court.
The assignments of error aver that the building which the plaintiff in error was convicted of burning was not a dwelling-house, as alleged in the indictment, and that *164it was not the property of the person alleged in the indictment to be the owner. Both of these facts were put in issue and were tried in the Superior Court. The plaintiff in error cannot retry them upon a writ of error. No error in the judgment is shown, and the evidence offered was properly rejected.

Exceptions overruled.